17‐503 
Larson v. United States 
 

            UNITED STATES COURT OF APPEALS 
                 FOR THE SECOND CIRCUIT 
                        ______________ 

                       August Term 2017 

    (Argued: December 15, 2017   Decided: April 25, 2018) 

                       Docket No. 17‐503 

                                  
                      JOHN M. LARSON, 

                                              Plaintiff‐Appellant, 

                                v. 

                                  
                UNITED STATES OF AMERICA, 

                                                        Appellee.* 

                        ______________ 

Before:  
            PARKER, WESLEY, and CHIN, Circuit Judges. 
                        ______________ 




* The Clerk of the Court is respectfully directed to amend the 
caption. 
       Plaintiff‐Appellant  John  Larson  appeals  a  December 
28,  2016  judgment  of  the  District  Court  for  the  Southern 
District of New York (Caproni, J.) dismissing his complaint. 
After being assessed approximately $160 million in penalties 
by the Internal Revenue Service, Larson filed suit for review 
of  his  penalties  on  several  statutory  and  constitutional 
grounds. The District Court dismissed his complaint for lack 
of subject matter jurisdiction and failure to state a claim. We 
hold that the full‐payment rule applies to Larson’s 26 U.S.C. 
§ 6707  penalties,  and  that  his  tax  refund,  due  process, 
Administrative  Procedure  Act,  and  Eighth  Amendment 
claims  were  properly  dismissed  by  the  District  Court. 
Accordingly, we AFFIRM the judgment of the District Court. 
      ______________ 
         REED  J.  HOLLANDER,  Nelson  Mullins  Riley  & 
Scarborough,  LLP,  Raleigh,  NC  (C.  Wells  Hall,  III,  Nelson 
Mullins Riley & Scarborough, LLP, Charlotte, NC; Megan L. 
Brackney,  Kostelanetz  &  Fink,  LLP,  New  York,  NY,  on  the 
brief), for Plaintiff‐Appellant.  
       ANDREW  E.  KRAUSE, Assistant United States Attorney 
(Benjamin H. Torrance, Assistant United States Attorney, on 
the brief) for Geoffrey S. Berman, United States Attorney for 
the Southern District of New York, for Appellee. 
      T.  Keith  Fogg,  Director,  Harvard  Federal  Tax  Clinic, 
Jamaica Plain, MA, for Amicus Curiae Legal Services Center of 
Harvard Law School, in Support of Plaintiff‐Appellant.  
      ______________ 




                                2
 
WESLEY, Circuit Judge:  
       John  M.  Larson  was  involved  with—and  later 
convicted  of  crimes  related  to—the  organization  of  several 
fraudulent tax shelters. See United States v. Pfaff, 407 F. App’x 
506,  508–11  (2d  Cir.  2010)  (summary  order);  Pfaff  v.  United 
States, 989 F. Supp. 2d 301, 303 (S.D.N.Y. 2013). At the time 
Larson was organizing the tax shelters, the Internal Revenue 
Service (the “IRS”) required organizers/promoters to register 
tax shelters “not later than the day on which the first offering 
for  sale  of  interest  in  such  tax  shelter  occurs.”  26  U.S.C. 
§ 6111(a)  (1997)  (current  version  at  26  U.S.C.  § 6111(a) 
(2005)).  Organizers/promoters  who  failed  to  register  a  tax 
shelter as required were subject to a penalty of “an amount 
equal  to  the  greater  of—(A) 1  percent  of  the  aggregate 
amount invested in such tax shelter, or (B) $500.” 26 U.S.C. 
§ 6707(a)(2)  (1997)  (current  version  at  26  U.S.C.  § 6707 
(2004)). Eight years after the IRS notified Larson that he was 
under  investigation,  it  informed  him  via  letter  that  it 
considered him a tax shelter organizer with respect to the tax 
shelters  in  question.  The  letter  noted  that  Larson  therefore 
had  a  duty  to  register  the  tax  shelters  and  was  subject  to 
aggregate penalties of $160,232,0261 for his failure to do so. 



1  Larson  claims  that  the  IRS  incorrectly  interpreted  “aggregate 
amount  invested”  in  26  U.S.C.  § 6707(a)(2)  to  include  loans  and 
loan  premiums  not  actually  invested  by  the  transaction 
participants,  resulting  in  substantially  larger  penalties  than  the 
approximately  $7  million  the  penalties  would  have  totaled 
otherwise.  




                                    3 
One  month  later  the  IRS  informed  Larson  that  it  would 
assess the penalties against him personally.  
        Shortly  thereafter,  Larson  filed  an  appeal  to  the  IRS 
Office of Appeals. That office recognized that the IRS failed 
to account for the joint and several liability of Larson’s co‐
promoters when computing his penalties, in accord with its 
view  of  26  U.S.C.  § 6707.  Internal  Revenue  Service,  Non 
Docketed Service Advice Review, IRS NSAR 20032901F, 2003 
WL  22205991  (July  18,  2003).  It  therefore  reduced  the 
penalties  assessed  against  Larson  to  $67,661,349—a 
reduction of nearly $93 million—and informed Larson that 
he would need to pay the remaining penalty amounts and 
file a Form 843 Claim for Refund and Request for Abatement 
(“Refund Claim”) if he wanted to contest the assessment in 
federal court. Larson then made a payment of $1,432,735 (the 
“Initial  Payment”)  and  filed  his  Refund  Claim;  the  IRS 
rejected Larson’s claim because of his failure to pay the entire 
assessed penalties.  
       Larson  then  filed  suit  in  the  United  States  District 
Court  for  the  Southern  District  of  New  York  seeking:  (1) 
refund  of  the  Initial  Payment  and  abatement  of  the 
remainder of the penalties2 pursuant to 26 U.S.C. § 7422; (2) 
judicial  review  of  the  IRS’s  determination  of  his  penalties 
under  the  Administrative  Procedure  Act  (the  “APA”) 
pursuant  to  5  U.S.C.  §§ 702,  704;  (3)  a  holding  that  his 

2  After  the  receipt  of  additional  payments  from  other  co‐
promoters,  in  March  2016  the  IRS  further  reduced  Larson’s 
penalty  by  $4,250,000.  The  current  amount  owed  by  Larson  is 
therefore $61,534,027.  




                                  4 
penalties  were  an  excessive  fine  under  the  Eighth 
Amendment;  (4) to  compel  the  IRS  to  disclose  information 
about  the  collection  of  any  penalty  amounts  from  his  co‐
promotors; and (5) attorney’s fees.  
       The  Government  moved  to  dismiss  Larson’s  refund 
claim under Federal Rule of Civil Procedure 12(b)(1) for lack 
of subject matter jurisdiction. The Government argued that 
because Larson had not paid the assessed penalties in full, 
the  District  Court  lacked  jurisdiction  under  28  U.S.C. 
§ 1346(a)(1). The Government also argued that requiring full 
payment  of  the  assessed  penalties  prior  to  any  judicial 
review  of  the  assessment  did  not  violate  due  process.  In  a 
well‐reasoned  opinion,  the  District  Court  agreed.  The 
District Court concluded that the full‐payment rule applied 
to  Larson’s  § 6707  penalties  and  it  therefore  lacked  subject 
matter jurisdiction, and that application of the rule did not 
violate Larson’s right to due process. Larson v. United States, 
16‐245, 2016 WL 7471338, at *3–7 (S.D.N.Y. Dec. 28, 2016).  
      With  regard  to  Larson’s  remaining  claims,  the 
Government argued that review of a tax deficiency under the 
APA was unavailable because Congress provided a specific 
review  procedure—tax  refund  suits—and  that  the  Eighth 
Amendment  does  not  create  a  private  right  of  action, 
preventing  the  District  Court  from  hearing  Larson’s 
excessive  fines  claim.  The  District  Court  again  agreed, 
concluding that Larson had an adequate alternative to APA 
review and that the Eighth Amendment claim was defeated 
by the availability of alternative review and, separately, the 
complaint was factually insufficient. Id. at *8–12. 




                                 5 
                         DISCUSSION 
       On appeal, Larson makes four main arguments: (1) the 
full‐payment rule only applies to tax deficiency3 cases under 
§ 1346(a)(1)  where  Tax  Court  relief  was  available;  (2)  the 
application  of  the  full‐payment  rule  to  Larson  violates  his 
Fifth  Amendment  right  to  due  process  because  he  cannot 
fully  pay  his  penalties  and  cannot  seek  review  without 
having  paid  the  penalties;  (3)  district  court  review  of  the 
IRS’s determination pursuant to the APA is proper because 
of the lack of adequate alternatives to review pursuant to the 
APA;  and  (4)  the  penalties  are  an  excessive  fine  under  the 
Eighth Amendment. We address each of Larson’s arguments 
in turn.  
                             




3 A deficiency is based on a determination that more tax is due. 
According to the Supreme Court, a deficiency “is the amount of 
tax imposed less any amount that may have been reported by the 
taxpayer on his return.” Laing v. United States, 423 U.S. 161, 173 
(1976). Tax Court review is available for deficiencies and does not 
require payment of the deficiency prior to commencement of the 
action in Tax Court. However, Tax Court review is unavailable for 
those like Larson who face § 6707 penalties. See Smith v. Comm’r, 
133 T.C. 424, 429–30 (2009); see also Our Country Home Enters., Inc. 
v. Comm’r, 855 F.3d 773, 778 (7th Cir. 2017). 




                                 6 
   A. The  Full‐Payment  Rule  and  26  U.S.C.  § 6707 
      Penalties4 
      Pursuant  to  28  U.S.C.  § 1346(a)(1),  federal  district 
courts have original jurisdiction of:  
            [a]ny civil action against the United States 
            for  the  recovery  of  any  internal‐revenue 
            tax  alleged  to  have  been  erroneously  or 
            illegally  assessed  or  collected,  or  any 
            penalty  claimed  to  have  been  collected 
            without authority or any sum alleged to 
            have  been  excessive  or  in  any  manner 
            wrongfully  collected  under  the  internal‐
            revenue laws. 
28 U.S.C. § 1346(a)(1).5 It is undisputed that Larson’s refund 
claim arises under § 1346(a)(1).  


4 This Court reviews a “district court’s factual findings for clear 
error  and  its  legal  conclusions  de  novo”  on  an  appeal  from 
dismissal  pursuant  to  Federal  Rule  of  Civil  Procedure  12(b)(1). 
CBF Industria de Gusa S/A v. AMCI Holdings, Inc., 850 F.3d 58, 76–
77 (2d Cir. 2017) (internal quotation mark and brackets omitted). 
This  Court  reviews  a  district  court’s  decision  to  dismiss  a 
complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) de 
novo,  “accepting  all  factual  allegations  as  true  and  drawing  all 
reasonable  inferences  in  the  plaintiff’s  favor.”  Id.  at  77  (internal 
quotation mark omitted). 

5 Federal district courts have original jurisdiction over such refund 
actions  concurrently  with  the  United  States  Court  of  Federal 
Claims. Id. at § 1346(a).  




                                     7 
          It is not disputed that Larson cannot bring his claim in 
the Tax Court. His only judicial recourse is a refund action in 
the District Court (or the Court of Claims). Unfortunately for 
him,  § 1346(a)(1)  does  not  differentiate  between  assessed 
penalties  and  other  tax  assessments  that  are  the  result  of 
deficiencies.  See  id.  Further,  jurisdiction  is  granted  over 
“[a]ny civil action against the United States for the recovery 
of  . . .  any  penalty  claimed  to  have  been  collected  without 
authority . . . .” Id. This provision has long been interpreted 
to  require  the  full  payment  of  the  contested  tax  as  a 
jurisdictional  prerequisite  to  a  tax  refund  action.  Larson’s 
penalties  have  not  been  collected:  he  has  not  made  full 
payment. The plain language of 26 U.S.C. § 6707 also favors 
our  reading,  as  the  statute  does  not  provide  for  partial‐
payment review of Larson’s penalties. Further, our reading 
is  supported  by  Congress’s  decision  to  provide  partial‐
payment  review  for  other  assessable  penalties,  but  not  for 
§ 6707. See 26 U.S.C. §§ 6694(c), 6703(c). If the full‐payment 
rule did not apply to assessable penalties, there would be no 
reason for Congress to include partial‐payment provisions in 
other assessable penalty statutes. The District Court did not 
have jurisdiction to hear Larson’s claim under § 1346(a)(1).6 
     Larson  and  amicus  both  argue  that  while  a  pair  of 
Supreme Court decisions—Flora v. United States (Flora I), 357 


6 There is one acknowledged exception to the full‐payment rule 
for divisible taxes. See Flora v. United States (Flora II), 362 U.S. 145, 
175  nn.37–38  (1960).  Larson  argued  below  that  § 6707  penalties 
were  divisible,  but  the  District  Court  rejected  that  argument. 
Larson does not raise the issue on appeal. 




                                    8 
U.S. 63 (1958), and Flora II—held that § 1346(a)(1) included a 
full‐payment  requirement,  the  rule  only  applies  to  tax 
deficiencies—where Tax Court review is available—and not 
to  assessable  penalties.  In  Larson’s  view,  the  Flora  II  Court 
made its intent apparent when it stated towards the end of 
its opinion: 
          A  word  should  also  be  said  about  the 
          argument that requiring taxpayers to pay 
          the full assessments before bringing suits 
          will  subject  some  of  them  to  great 
          hardship. This contention seems to ignore 
          entirely the right of the taxpayer to appeal 
          the  deficiency  to  the  Tax  Court  without 
          paying a cent. 
Flora  II,  362  U.S.  at  175.  We  disagree  with  Larson’s 
interpretation of this passage. In Flora II, the Supreme Court 
concluded  that  § 1346  “correctly  construed,  requires  full 
payment of [an] assessment before an income tax refund suit 
can be maintained in a Federal District Court.” Id. at 177. In 
Flora I the Supreme Court had reached a similar conclusion: 
“a  construction  [of  § 1346(a)(1)]  requiring  full  payment 
would  appear  to  be  more  consistent  with  the  established 
meaning  of  the  statutory  language[,]  . . .  the  situation  with 
respect  to  tax  suits  against  the  United  States  at  the  time 
[§ 1346(a)(1)]  was  enacted,  the  express  purpose  of  its 
enactment,  and  subsequent  expressions  of  congressional 
intent . . . .” Flora I, 357 U.S. at 69–70.  
      The  Flora  decisions  recognized  the  Government’s 
“substantial  interest”  in  taxation  and  in  maintaining  the 




                                  9 
“smooth functioning of th[e taxation] system” that Congress 
intentionally  and  purposefully  crafted.  Flora  II,  362  U.S.  at 
175–76;  see  Flora  I,  357  U.S.  at  69–70.  The  Flora  II  majority 
focused a significant amount of its opinion on a review of the 
history of “suit[s] to recover a tax illegally assessed,” Flora II, 
362 U.S. at 152, and the greater statutory scheme Congress 
fashioned around § 1346(a)(1), id. at 152–67.7 While it is true 
that  Flora  I  and  Flora  II  acknowledge  the  existence  and 
availability of Tax Court review, see Flora I, 357 U.S. at 75–76; 
Flora  II,  362  U.S.  at  175,  Tax  Court  availability  was  not 
essential  to  the  Supreme  Court’s  conclusion  in  either 
opinion.  The  basis  of  the  Flora  decisions  is  that  when 
Congress  enacted  § 1346(a)(1)  it  understood  the  statute  to 
require  full‐payment  to  maintain  “the  harmony  of  our 
carefully  structured  twentieth  century  system  of  tax 
litigation,” not that the full‐payment rule only applies when 
Tax Court review is available. Flora II, 362 U.S. at 176–77.  



7 Flora II’s majority noted that the “statutory language . . . [wa]s 
inconclusive  and  [the]  legislative  history  . . .  [wa]s  irrelevant” 
before  moving  into  its  analysis  of  the  “historical  basis”  for  tax 
refund suits. Id. at 152. Although the Flora II majority struggled to 
divine  the  existence  of  the  full‐payment  rule  from  the  plain 
language of the statute, that does not trouble our conclusion that 
§ 1346(a)(1)’s full‐payment rule applies to Larson’s penalties. The 
Supreme  Court  was  evaluating  whether  the  plain  language  of 
§ 1346(a)(1) included the full‐payment rule. The question before 
us is different: whether the language of § 1346(a)(1) indicates that 
the  full‐payment  rule  should  only  apply  to  tax  deficiencies  and 
not assessable penalties.  




                                    10 
       The Seventh Circuit agrees: where a “taxpayer cannot 
seek refund in the Tax Court but must proceed in a federal 
district  court[,]  . . .  Flora  counsels  that  [the  taxpayer’s] 
hardship is a matter for legislative, not judicial[,] remedy.” 
Curry  v.  United  States,  774  F.2d  852,  854  (7th  Cir.  1985) 
(internal  citation  omitted).  The  Seventh  Circuit  continued: 
“carv[ing]  out  a  ‘hardship’  exception  to  the  Flora  rule  . . . 
would endanger the ‘public purse’ and disrupt the smooth 
functioning of the tax system . . . .” Id. at 855. 
       In Flora the Supreme Court recognized that choosing 
the  district  court  as  the  forum  in  which  to  litigate  the 
legitimacy  of  a  deficiency  had  a  cost  to  taxpayers—full 
payment of the taxes claimed to be due in Flora. The Court 
took comfort in knowing that taxpayers unable to meet the 
jurisdictional  bar  of  § 1346(a)(1)  could  go  to  Tax  Court 
without prepayment and pursue their claims if they chose to 
do so. But under § 1346(a)(1) the ticket to district court was 
full payment of the deficiency as mandated by the history of 
tax refund suits and the greater statutory scheme. Although 
perhaps  pleased  that  Congress  had  provided  an  alternate 
forum  for  some  taxpayers,  the  Court  did  not  rewrite  the 
statute—as  Larson  would  have  us  do—to  engraft  an 
alternate forum requirement for the application of the full‐
payment rule plainly set out in § 1346(a)(1).8 


8 Larson relies on another Supreme Court decision, Laing v. United 
States,  wherein  the  Supreme  Court  considered  whether  the  IRS 
had to assess a deficiency and mail a notice of deficiency when it 
had prematurely terminated a  taxable  period.  423  U.S.  161.  The 
majority concluded that the IRS had to assess a deficiency and did 




                                 11 
   B. The  Fifth  Amendment  and  Prepayment  Review  of 
         § 6707 Penalties 
         The Fifth Amendment provides that “[n]o person shall 
be  . . .  deprived  of  life,  liberty,  or  property,  without  due 
process of law . . . .” U.S. CONST. amend. V. As the Supreme 
Court has noted, “due process is flexible and calls for such 
procedural  protections  as  the  particular  circumstance 
demands. . . .  [N]ot  all  situations  calling  for  procedural 
safeguards call for the same kind of procedure.” Morrissey v. 
Brewer,  408  U.S.  471,  481  (1972).  If  the  full‐payment  rule 
applies  to  § 6707  penalties,  Larson  asserts,  he  will  be 
unconstitutionally deprived of due process by application of 
the  full‐payment  rule  because  he  cannot  pay  the  imposed 
penalties  and  cannot  seek  review  without  paying  those 
penalties. In essence, he says “it is just not fair.” 
       The  District  Court  correctly  concluded  that  the  full‐
payment rule, as applied here, does not violate Larson’s right 
to due process. There is a strong governmental interest in the 
efficient  administration  of  the  tax  system  as  crafted  by 
Congress.  That  interest  allows  courts  to  conclude  that 
adequate summary or administrative prepayment review of 


not address Flora at all. Id. at 163–85. Justice Blackmun, writing in 
dissent, explicitly stated that “the full‐payment rule applies only 
where  a  deficiency  has  been  noticed,  that  is,  only  where  the 
taxpayer has access to the Tax Court for redetermination prior to 
payment.” Id. at 208–09 (Blackmun, J., dissenting). Larson relies 
on  Justice  Blackmun’s  dissent,  but  Justice  Blackmun’s  view  did 
not  garner  majority  support.  No  subsequent  majority  of  the 
Supreme Court has adopted that understanding of the statute. 




                                 12 
tax  assessment—with  adequate  post‐payment  judicial 
review—provides  the  required  constitutional  procedural 
protections.  
        Two  of  our  sister  circuits  agree.  In  Kahn,  the  Third 
Circuit noted that “[i]n the tax context, the constitutionality 
of  a  scheme  providing  for  only  post‐assessment  judicial 
review is well‐settled.” Kahn v. United States, 753 F.2d 1208, 
1218 (3d Cir. 1985) (citing Bob Jones Univ. v. Simon, 416 U.S. 
725,  746–47  (1974);  Mitchell  v.  W.T.  Grant  Co.,  416  U.S.  600, 
611 (1974); Bull v. United States, 295 U.S. 247, 259–60 (1935); 
and Phillips v. Comm’r, 283 U.S. 589, 595 (1931)). Similarly, the 
Sixth  Circuit  in  Johnston  concluded  “that  the  payment  of 
taxes as a precondition to sue for their return places a burden 
on the taxpayer, [but] we do not believe that it is such as to 
deny him the fundamental processes of fairness required by 
the Fifth Amendment . . . .” Johnston v. Comm’r, 429 F.2d 804, 
806 (6th Cir. 1970).9  
       Larson’s appeal to the IRS Office of Appeals resulted 
in a nearly $100 million reduction. Larson doesn’t take issue 
with his substantial victory at the IRS Office of Appeals; he 
does not adequately contend that it was neither an effective 
nor meaningful review of his complaints. He simply thinks 


9 Johnston relied on the reasoning in Cheatham v. United States, 92 
U.S. 85, 88–89 (1875); Flora also relied on Cheatham. In Cheatham—
prior to the creation of the Tax Court—the Supreme Court noted 
that “the government has the right to prescribe the conditions on 
which  it  will  subject  itself  to  the  judgment  of  the  courts  in  the 
collection of its revenues.” Cheatham, 92 U.S. at 88–89. 




                                     13 
the IRS misapplied the law. His complaint is not procedural, 
it is substantive.10  
       Larson maintains that an administrative prepayment 
review does not satisfy the requirements of due process. For 
support, Larson looks to Phillips v. Commissioner. In Phillips, 
the IRS sought to collect a tax deficiency from the estate of a 
stockholder of a dissolved corporation, and the estate argued 
that  the  summary  administrative  proceedings  violated  its 
right  to  due  process.  283  U.S.  at  592–94.  Phillips 
acknowledged that the two methods of review available in 
that  case—an  action  to  recover  the  amount  paid  after 
prepayment  of  the  tax  without  administrative  relief  or 
immediate redetermination of the tax liability by the Board 
of  Tax  Appeals—satisfied  due  process,  but  Phillips  did  not 
conclude that due process required both. Id. at 597–98. The 
Supreme Court in Phillips was clear:  
           The right of the United States to collect its 
           internal     revenue         by     summary 
           administrative proceedings has long been 
           settled.  Where  . . .  adequate  opportunity 

10  Larson  suggests  that  the  IRS  in  “hypothetical”  proceedings 
could  intentionally  inflate  penalties  in  bad  faith  to  bar  judicial 
review. Larson has not identified or alleged any bad faith by the 
IRS  here,  nor  any  violation  of  the  IRS  Office  of  Appeals’s 
procedures.  He  is  unhappy  with  the  IRS’s  calculation  of  his 
penalties,  and  disputes  that  calculation,  but  that  dispute  is 
substantive.  But,  beyond  his  bare  argument  on  appeal,  Larson 
failed to plead any facts to suggest that the administrative review 
he received at the IRS was, for example, tainted by bad faith or 
was otherwise inappropriate.  




                                    14 
          is  afforded  for  a  later  judicial 
          determination  of  the  legal  rights, 
          summary  proceedings  to  secure  prompt 
          performance  of  pecuniary  obligations  to 
          the  government  have  been  consistently 
          sustained.  Property  rights  must  yield 
          provisionally to government need . . . [to 
          promptly] secure its revenues.  
Id. at 595–96 (internal citations and footnote omitted). While 
Congress  decided  to  provide  prepayment  review  in  some 
situations, its failure to do so when the penalty is beyond the 
taxpayer’s resources is not a due process defect. We know of 
no case that supports that view.  
       Consideration of the factors from Mathews v. Eldridge, 
424 U.S. 319 (1976), also militates against Larson. In Mathews, 
the Supreme Court instructed courts to consider three factors 
when faced with a due process claim: (1) “the private interest 
that will be affected by the official action”; (2) “the risk of an 
erroneous  deprivation  of  such  interest  through  the 
procedures  used,  and  the  probable  value,  if  any,  of 
additional or substitute procedural safeguards”; and (3) “the 
Government’s interest, including the function involved and 
the fiscal and administrative burdens that the additional or 
substitute procedural requirement would entail.” Id. at 335. 
The  Supreme  Court  explained  that  “[t]he  ultimate  balance 
involves  a  determination  as  to  when,  under  our 
constitutional  system,  judicial‐type  procedures  must  be 
imposed upon administrative action to assure fairness.” Id. 
at 348. Further, “[a]ll that is necessary is that the procedures 
be  tailored,  in  light  of  the  decision  to  be  made,  to  the 




                                15 
capacities and circumstances of those who are to be heard to 
insure [sic] that they are given a meaningful opportunity to 
present their case.” Id. at 349 (internal quotation marks and 
citation omitted). 
        Larson’s  interest  is  not  insignificant;  the  IRS  has 
imposed onerous penalties that Larson claims he cannot pay. 
But,  as  we  previously  noted,  the  IRS  Office  of  Appeals 
review  resulted  in  a  substantial  reduction  of  Larson’s 
penalties. No review is perfect and Larson offers no record‐
based  criticism  of  how  the  appeal  was  conducted.  We  are 
satisfied that the current procedures effectively reduced the 
risk  of  an  erroneous  deprivation  and  gave  Larson  a 
meaningful  opportunity  to  present  his  case.  Indeed,  the 
Seventh  Circuit  recently  observed  that  the  IRS  Office  of 
Appeals “is an independent bureau of the IRS charged with 
impartially resolving disputes between the government and 
taxpayers,”  and  that  “Congress  has  determined  that 
hearings before this office constitute significant protections 
for  taxpayers.”  Our  Country  Home  Enters.,  Inc.,  855  F.3d  at 
789.  Lastly,  the  governmental  interest  here  is  singularly 
significant  due  to  the  careful  structuring  of  the  tax  system 
and the Government’s “substantial interest in protecting the 
public purse.” Flora II, 362 U.S. at 175. Considering all three 
factors,  our  Mathews  analysis  weighs  in  the  Government’s 
favor.  Therefore,  application  of  the  full‐payment  rule  to 
Larson’s  § 6707  penalties  does  not  result  in  a  violation  of 
Larson’s due process rights. 
                             




                                 16 
    C. Administrative  Procedure  Act  Review  of  Larson’s 
       § 6707 Penalty 
       APA review is limited to (1) final agency action (2) not 
committed to agency discretion by law (3) where Congress 
has  not  implicitly  or  explicitly  precluded  judicial  review. 
Sharkey  v.  Quarantillo,  541  F.3d  75,  87  (2d  Cir.  2008)  (citing 
Bowen  v.  Mich.  Acad.  of  Family  Physicians,  476  U.S.  667,  673 
(1986);  Lunney  v.  United  States,  319  F.3d  550,  558  (2d  Cir. 
2003); and Air Espana v. Brien, 165 F.3d 148, 151–54 (2d Cir. 
1999)). The APA also “does not provide additional judicial 
remedies  in  situations  where  the  Congress  has  provided 
special  and  adequate  review  procedures.”  Bowen  v. 
Massachusetts,  487  U.S.  879,  903  (1988)  (internal  quotation 
marks  omitted).11  “When  Congress  enacted  the  APA  to 
provide a general authorization for review of agency action 
in the district courts, it did not intend that general grant of 


11 There is also a question as to whether the District Court would 
have  subject  matter  jurisdiction  over  Larson’s  potential  APA 
claim. See Larson, 16‐245, 2016 WL 7471338 at *7 n.12. Generally, 
district courts have jurisdiction over APA review pursuant to 28 
U.S.C.  § 1331.  Sharkey,  541  F.3d  at  84.  Sovereign  immunity  is 
waived by the APA for non‐monetary damages claims, 5 U.S.C. 
§ 702,  but  the  Anti‐Injunction  Act,  26  U.S.C.§ 7421(a),  and  the 
Declaratory Judgment Act, 28 U.S.C. § 2201(a), prohibit injunctive 
and  declaratory  relief  for  claims  involving  taxes.  The  Anti‐
Injunction Act includes a further exception allowing those who do 
not have an alternate remedy to pursue their claim. South Carolina 
v.  Regan,  465  U.S.  367,  378  (1984).  Larson’s  ability  to  seek  an 
injunction  pursuant  to  the  APA  therefore  also  depends  on  our 
determination of the availability of alternate review. 




                                   17 
jurisdiction  to  duplicate  the  previously  established  special 
statutory procedures relating to specific agencies.” Id. Larson 
claims  he  has  been  adversely  affected  by  the  IRS’s 
assessment  of  the  penalties,  a  tax‐refund  suit  does  not 
provide  adequate  review  due  to  the  staggering  amount  of 
the  penalties,  and  Congress  has  not  precluded  review  of 
§ 6707 penalties pursuant to the APA. 
       Larson’s  claim  pertains  to  a  final  agency  action  that 
was  not  committed  to  agency  discretion  by  law.  His  claim 
runs  into  difficulty,  however,  when  analyzing  whether 
Congress  implicitly or  explicitly  precluded  judicial  review, 
and  whether  Congress  has  provided  for  “special  and 
adequate”  review.  This  Court  has  noted  that  “the  APA’s 
strong  presumption  in  favor  of  judicial  review”  of 
administrative action requires clear and convincing evidence 
of congressional intent to overcome. Sharkey, 541 F.3d at 84. 
While  it  is  true  that  § 6707  does  not  expressly  preclude 
judicial  review,  Congress  did  not  include  any  language  in 
§ 6707 to except assessed penalties under the statute from the 
full‐payment  rule.  The  absence  of  any  exception  is 
conspicuous  because  Congress  has  expressly  provided  for 
partial‐payment exceptions in other penalty statutes. See 26 
U.S.C. §§ 6694(c), 6703(c). 
       Examining  § 1346(a)(1)’s  and  § 6707’s  respective 
places  within  the  tax  system  supports  that  conclusion.  As 
discussed  previously,  Congress  has  treated  tax  claims 
differently  and  has  provided  for  post‐payment  judicial 
review of assessed taxes in district court with a few explicit 
exceptions. It seems contradictory to conclude that the full‐
payment  rule  applies  to  § 1346(a)(1)—as  Flora  held  many 




                                18 
years  ago—but  that  Congress  did  intend  to  allow  judicial 
review  under  the  APA  prior  to  full  payment  without 
enacting an additional express authorization. It is clear to us 
that Congress intended the full‐payment rule of § 1346(a)(1) 
to  apply  to  § 6707  penalties,  including  Larson’s;  Congress 
thus  implicitly  precluded  prepayment  judicial  review  of 
Larson’s penalties under the APA.  
        Even if Congress did not implicitly preclude judicial 
review, Congress has provided special and adequate review 
procedures,  and  APA  review  is  therefore  inappropriate. 
Larson’s  failure  to  comply  with  the  scheme  established  by 
Congress—by failing to prepay the assessed penalties—does 
not render the review procedures inadequate. Larson has an 
adequate remedy instead of APA review: follow Congress’s 
established scheme by paying his penalties and then filing a 
tax‐refund  claim  pursuant  to  § 1346(a)(1).  We  are 
sympathetic to Larson’s dilemma, but that does not permit 
us  to  employ  APA‐based  jurisdiction  where  Congress  has 
provided for review through a specific statutory procedure.  
        Larson cites to several cases in support, arguing that 
although  they  may  be  factually  distinguishable  they 
demonstrate  that  courts  have  found  tax‐refund  suits  to 
provide  inadequate  review.  The  problem  with  Larson’s 
argument is two‐fold: (1) none of the cases involve a judicial 
determination that the APA allows a federal court to review 
a taxpayer‐specific ruling; and (2) the inadequacy of judicial 
review arose out of the particular facts of each case and not 
the  application  of  a  statute  like  § 1346.  National  Restaurant 
Association v. Simon involved the adequacy of a claim under 
the  Anti‐Injunction  Act—the  only  way  for  the  plaintiffs  to 




                                 19 
obtain review of the regulation they sought to challenge was 
to first violate it. 411 F. Supp. 993, 996 (D.D.C. 1976).  
        Estate of Michael ex rel. Michael v. Lullo is another non‐
APA  case.  173  F.3d  503  (4th  Cir.  1999).  Lullo  involved  a 
unique  circumstance  of  claims  of  bad  faith  by  the  IRS 
warranting  a  mandamus  action,  as  “the  actions  of  the  IRS 
[we]re transparently baseless, in that it [wa]s pursuing th[e] 
matter  after  the  statute  of  limitations  clearly  ha[d]  barred 
collection or assessment of further taxes.” Id. at 510. After an 
estate paid the assessed tax and the statute of limitations had 
run, the IRS “discovered” a mistake in its original assessment 
and decided to reduce one of the estate’s tax credits in the 
amount  of  the  miscalculation  to  create  an  unpaid  balance 
and deficiency owed by the estate. Id. at 504–07. Unlike Lullo, 
where “the IRS . . . maintained its baseless position for more 
than  five  years  . . .  despite  its  utter  lack  of  legal  support,” 
here, there are no plausibly‐pleaded allegations of bad faith 
on the part of the IRS. Id. at 511.  
        In the final case cited by Larson, Cohen v. United States, 
the  D.C.  Circuit  permitted  APA  review  of  IRS  procedure 
where  the  appellants  challenged  the  procedure  itself  as 
substantively  unreasonable.  650  F.3d  717,  732  (D.C.  Cir. 
2011).12  The  D.C.  Circuit  expressly  noted  that:  “[i]n  the  tax 
context, the only APA suits subject to review would be those 


12 In Cohen, the D.C. Circuit stated that “the adequacy of [the IRS 
procedure] is the gravamen of [a]ppellants’ suit. Appellants claim 
[the  IRS  procedure]  is  unlawful,  and  therefore  inadequate, 
because it was not subject to notice and comment rulemaking and 
is substantively unreasonable.” Id. 




                                   20 
cases  pertaining  to  final  agency  action  unrelated  to  tax 
assessment and collection.” Id. at 733. The court in Cohen took 
pains  to  distinguish  cases  challenging  the  individual 
assessment or collection of a tax from a challenge to refund 
procedure. Id. Larson challenges the individual assessment 
of the penalty, not whether a procedure was unlawful and 
inadequate due to a lack of notice and comment rulemaking 
and substantive unreasonableness. Id. at 732. These cases do 
not persuade us that the review procedures are inadequate 
and  warrant  a  departure  from  the  tax  system  carefully 
constructed by Congress. This is especially so where Larson 
has  had  a  chance  of  meaningful  review  during  his 
administrative, non‐judicial appeal. The system laid out by 
Congress  may  seem  like  bad  policy  to  Larson,  but  his 
problem  requires  a  legislative—rather  than  a  judicial—
solution. 
        
    D. The Eighth Amendment and Larson’s Penalties 
       The  Eighth  Amendment  states  that  “[e]xcessive  bail 
shall not be required, nor excessive fines imposed . . . .” U.S. 
CONST. amend. XIII. We have serious doubts that the District 
Court  had  subject  matter  jurisdiction  over  the  Eighth 
Amendment claim. Larson wisely disclaims any intention to 
seek  monetary  damages,  for  “[u]nder  the  doctrine  of 
sovereign  immunity,  an  action  for  damages  will  not  lie 
against  the  United  States  absent  consent.”  Robinson  v. 
Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994). 
Larson asserts that his claim is for equitable relief and that 
the  District  Court  can  review  his  claim  as  part  of  his  APA 
action. His claim for equitable relief under the APA is barred 




                                 21 
by the Anti‐Injunction Act or the Declaratory Judgment Act 
unless he lacks an adequate remedy. Larson has an adequate 
remedy;  he  simply  doesn’t  like  it.  Therefore,  the  District 
Court  lacked  subject  matter  jurisdiction  over  his  Eighth 
Amendment  claim  and  dismissal  was  proper.  Because  we 
conclude  that  the  District  Court  lacked  subject  matter 
jurisdiction, we decline to assess whether Larson’s complaint 
successfully stated an Eighth Amendment claim. 
       ______________ 
        We  close  with  a  final  thought.  The  notion  that  a 
taxpayer  can  be  assessed  a  penalty  of  $61  million  or  more 
without any judicial review unless he first pays the penalty 
in full seems troubling, particularly where, as Larson alleges 
here, the taxpayer is unable to do so. But, “[w]hile the Flora 
rule  may  result  in  economic  hardship  in  some  cases,  it  is 
Congress’  responsibility  to  amend  the  law.”  Rocovich  v. 
United States, 933 F.2d 991, 995 (Fed. Cir. 1991).  
        We AFFIRM the District Court’s dismissal of Larson’s 
complaint.  This  Court’s  order  dated  October  27,  2017, 
resolved the two motions by Larson dated September 5, 2017, 
for judicial notice of the Laing oral argument. 




                                22